Citation Nr: 1826788	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-30 430	)	DATE
	)
	)	 

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a lumbar spine strain, including as secondary to the service-connected left shoulder laceration residuals.  

4.  Entitlement to service connection for a left shoulder disorder, including as secondary to the service-connected left shoulder laceration residuals.  

5.  Entitlement to service connection for a left hand strain, including as secondary to the service-connected left shoulder laceration residuals.  

6.  Entitlement to service connection for a right hand strain, including as secondary to the service-connected left shoulder laceration residuals.  

7.  Entitlement to service connection for a left knee disorder.  
8.  Entitlement to service connection for a right knee disorder. 

9.  Entitlement to service connection for bilateral foot plantar fasciitis with spurring.  

10.  Entitlement to an increased disability rating in excess of 10 percent for aortic heart murmur. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1979 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2011 rating decisions by the RO in Roanoke, Virginia.  

In January 2018, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of service connection for back, left shoulder, left hand strain, right hand strain, left knee, right knee, and bilateral foot disorders, an increased rating for aortic heart murmur, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  This appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with diabetes mellitus and hypertension.

2.  The Veteran served in the United States while on active duty and was not exposed to Agent Orange or herbicides. 

3.  There was no endocrine or cardiovascular injury, disease, or event during active service.  

4.  Symptoms of diabetes mellitus were not chronic in service; were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested many years after service.

5.  Symptoms of hypertension were not chronic in service; were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested many years after service.

6.  The currently diagnosed diabetes mellitus was not incurred in service and is not etiologically related to service.

7.  The currently diagnosed hypertension was not incurred in service and is not etiologically related to service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred therein, including as due to herbicide exposure.  38 U.S.C. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).

2.  Hypertension was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Through December 2010 and July 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate the claim.  In these letters, the RO informed the Veteran of the evidence generally needed to support a claim for service connection, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.
The duty to assist includes providing a veteran an examination and/or obtaining an opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran did not receive a VA examination in conjunction with the issues of service connection for diabetes mellitus and hypertension.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

The Board finds that the duty to assist in this case does not require obtaining a VA diabetes mellitus and hypertension examination or opinion.  In this case, there is competent medical evidence of a current disability because the Veteran has been diagnosed with diabetes mellitus and hypertension and VA treatment (medical) records reflect that the Veteran receives treatment for these disorders.  As to evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period, there is no evidence to indicate that the Veteran was diagnosed with or had symptoms of diabetes mellitus or hypertension during service or for many years after discharge, or that the Veteran was exposed to Agent Orange or sustained an injury to the endocrine or cardiovascular system while in service.  As the Veteran has made no assertions or submitted any evidence contending onset of symptoms or actual diagnosis of diabetes mellitus or hypertension in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See Bardwell v. Shinseki 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination or nexus opinion).  Any such an opinion would be based on the inaccurate factual premise of diabetes (endocrine) or hypertension (vascular) injury, disease, or symptoms during service; therefore, such an opinion would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).   As such, the Board need not remand to afford the Veteran a VA examination for a medical nexus opinion in support of the issues of service connection for diabetes mellitus and hypertension.  

Further, the evidence reflects that the Veteran may have applied for Social Security Administration (SSA) disability benefits in approximately 2005; however, as discussed below, there is no suggestion that the SSA records would show that the Veteran was diagnosed with or had symptoms of diabetes mellitus or hypertension during service, or for many years after discharge, that the Veteran was exposed to Agent Orange, or that the Veteran sustained an injury to the endocrine or cardiovascular system while in service.  Based on the foregoing, the Board finds that records from the SSA are not relevant to the claims for service connection for diabetes mellitus and hypertension; therefore, a remand to attempt to obtain any potential SSA records is not necessary as to these issues.  See Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).

Additionally, the Veteran's representative has indicated that the electronic file is missing records, to include missing service treatment and personnel records.  While the physical claims file was not present at the January 2018 Board hearing, the Board is now in possession of the physical file.  The five-volume physical claims file includes service treatment records, service personnel records, numerous VA treatment records, VA examination reports, and the Veteran's statements.  Furthermore, review of the physical claims file does not indicate that any records are missing.  In the instant decision, the Board has reviewed the electronic files on "Virtual VA," the Veterans Benefits Management System (VBMS), and the physical claims file to ensure a complete review of the evidence in this case.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for diabetes mellitus and hypertension.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.
Service Connection for Diabetes Mellitus and Hypertension 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Veteran has been diagnosed with diabetes mellitus and hypertension (as a cardiovascular renal disease), which are "chronic diseases" under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).
In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, manifest to a degree of ten percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the herbicide presumption is inapplicable as the Veteran served on active duty in the United States for approximately three months from April 1979 to June 1979.  The Board also finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicide agents during service.  With respect to in-service herbicide exposure, the Board has placed great probative value on the service personnel records that document service in the United States from April 1979 to June 1979 after the Vietnam War, and do not indicate exposure to herbicides.  

The Veteran contends generally that diabetes mellitus and hypertension are due to service, but provides no factual assertion or supportive evidence of exposure to herbicides during service.  The October 2013 substantive appeal reflects the Veteran wrote that he did not have any "physical" problems prior to service and is in constant pain.  

Initially, the Board finds the Veteran is currently diagnosed with diabetes and hypertension.  Various VA treatment records reflect a current diagnosis of diabetes mellitus and hypertension.  See VA private treatment records. 

After a review of all the evidence, both lay and medical, the Board finds that symptoms of diabetes mellitus or hypertension were not "chronic" in service.  The Board notes that the service treatment records appear complete, and contain no complaints, symptoms, diagnosis, or treatment related to diabetes mellitus or hypertension.  Diabetes and hypertension are conditions that would have ordinarily been recorded during service by blood testing and blood pressure measures taken during the normal course of treatment or examination for almost any disorder; therefore the complete service treatment records, which were generated contemporaneous to service, are likely to accurately reflect the Veteran's physical condition, so are of significant probative value.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Service treatment records do not include any complaints, symptoms, or treatment of an injury or disorder related to the endocrine system or cardiovascular system.  The June 1979 physical standards board examination report, immediately prior to service separation, reflects that the service examiner did not discern any disorder related to the endocrine or cardiovascular system.  In addition, the Veteran signed the June 1979 physical standards board examination report, specifically acknowledged that he agreed with the service examiner's assessment, and requested to be "discharged from the US Army without delay."  As such, the Board finds that symptoms of diabetes mellitus and hypertension were not chronic in service.  

The Board next finds that the weight of the evidence demonstrates that symptoms of diabetes mellitus and hypertension have not been continuous since service separation in June 1979.  As noted above, the Veteran did not report problems associated with either diabetes mellitus or hypertension symptoms at service separation.  Review of the Veteran's post-service treatment records, including numerous VA treatment records, show that hypertension was first diagnosed in approximately the early 1990s, and that diabetes was first diagnosed in approximately 2006.  See January 1993 VA treatment record; see also June 2006 VA diabetes education consultation.  For these reasons, the Board finds that the symptoms of diabetes mellitus and hypertension were not continuous after service separation.

The Veteran does not contend that diabetes mellitus or hypertension manifested to a compensable degree during the first post-service year.  Additionally, as stated above, the evidence does not otherwise show manifestations of diabetes mellitus or hypertension to a degree of ten percent within one year of service separation; therefore, the Board finds that, because diabetes mellitus and hypertension were not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Regarding the theory of direct service connection, the Board finds that diabetes mellitus and hypertension are not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes or hypertension could be related.  As discussed above, the weight of the evidence shows no endocrine or cardiovascular symptoms during service, the earliest evidence of a diabetes mellitus diagnosis is not shown until approximately 2005, 26 years after service separation, and a hypertension diagnosis is not shown until the early 1990s, approximately 11 years after service separation.  The evidence shows that the 26-year period between service separation in 1979 and a diabetes diagnosis and the 11-year period between service separation and a hypertension diagnosis in the early 1990s is one factor, considered with other factors in this case, that includes a history of treatment that dates to post-service onset, which weighs against service connection.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as beyond medical evidence against a claim of service connection).  For these reasons, the Board finds that the weight of the evidence is against a finding that the Veteran experienced any endocrine or cardiovascular in-service injury, disease, or event related to diabetes mellitus or hypertension.

While the Veteran is competent to relate symptoms of diabetes mellitus and some symptoms of hypertension, he is not competent to opine on whether there is a link between the current diabetes and hypertension and active service because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine and cardiovascular systems, knowledge of the various risk factors and causes of diabetes, the various causes of unobservable symptoms of hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  See Kahana, 24 Vet. App. at 437 (ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims for service connection for 

diabetes mellitus and hypertension; consequently, the claims must be denied.  The preponderance of the evidence is against all the theories of the claims; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for diabetes mellitus, including as due to herbicide exposure, is denied. 

Service connection for hypertension is denied. 


REMAND

Outstanding Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611.  Numerous VA treatment records reflect that the Veteran was incarcerated post-service.  Specifically, an April 2012 VA treatment record reflects the Veteran was incarcerated for approximately six years after service.  To date, the prison treatment (medical) records have not been associated with the record.  

In addition, a December 2005 VA treatment record reflects the Veteran reported applying for Social Security Administration disability benefits.  A review of the evidence of record does not reflect a SSA decision has been associated with the record.  As the SSA records may contain statements and medical records regarding the history and symptomatology of the claimed disorders on appeal, including the Veteran's employability, the Board finds that a remand for SSA records would be helpful.    

Further, an August 1993 VA treatment record reflects a post-service "head-on" automobile accident on April 25, 1993.  The August 1993 VA treatment record reflects that the Veteran reported sharp pains from the neck to shoulders as due to the post-service automobile accident.  On remand, the AOJ should attempt to obtain any outstanding VA treatment records, including any records pertaining to the post-service automobile accident.  

Accordingly, the issues of service connection for back, left shoulder, left hand strain, right hand strain, left knee, right knee, and bilateral foot disorders, an increased rating for aortic heart murmur, and entitlement to a TDIU are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  The AOJ should contact the appropriate prison records custodian to obtain the outstanding prison treatment (medical) records. 

2.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

3.  Associate with the record all VA treatment (medical) records pertaining to treatment of the service-connected heart disorder, as well as the claimed back, left shoulder, left hand strain, right hand strain, left knee, right knee, and bilateral foot disorders, including any records pertaining to the post-service automobile accident, not already of record.  

4.  Then, readjudicate the issues of service connection back, left shoulder, left hand strain, right hand strain, left knee, right knee, and bilateral foot disorders, an increased rating for aortic heart murmur, and entitlement to a TDIU.   If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplement statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012). 





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


